DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The appeal brief filed on 5/11/2021 has been fully considered and dismissed.
Allowable Subject Matter
Claims 11-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, the prior art of record neither shows nor suggest a display system comprised of, in part, a light-guide, comprising: opposing first and second major surfaces and a first side surface at a first end of the light-guide extending between and joining the first and second major surfaces; and a light extraction pattern for extracting light that would otherwise be confined and propagate within the light-guide primarily by total internal reflection, light extracted by the light extraction pattern exiting the light-guide through at least one of the first and second major surfaces of the light-guide; and first and second reflective layers disposed on opposite sides of the light-guide adjacent the respective first and second major surfaces of the light-guide, an average specular reflectance of each of the first and second reflective layers being at least 50% in a predetermined wavelength range.
Due to their dependency, claims 12-18 are necessarily allowable.
Regarding independent claim 19, the prior art of record neither shows nor suggest a display system comprising a light-guide sandwiched between and substantially coextensive with substantially specularly reflective first and second 
Due to their dependency, claims 20-21 are necessarily allowable.

Regarding independent claim 22, the prior art of record neither shows nor suggest a display system comprising substantially parallel, coextensive first and second reflective layers having a substantially uniform spacing of less than about 5 mm therebetween, each reflective layer having an average specular reflectance of at least 85% in a predetermined wavelength range, at least one of the reflective layers having an average specular transmittance of about 1% to about 15% in the predetermined wavelength range.
Due to their dependency, claims 23-27 are necessarily allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879